DETAILED ACTION
Examiner acknowledges receipt of the reply filed 11/21/2022, in response to the restriction requirement mailed 10/14/2022. 
Claims 1-20 are pending and being examined on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1- 13) without traverse in the reply filed on 11/21/2022 is acknowledged.
Claims 12-14 and 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/2020.
Applicant’s election of SEQ ID NO: 37 as peptide, FcRN-binding material as biocompatible material, and insulinotropic peptide as therapeutic agent, in the reply filed on 11/21/2022 is acknowledged.  The elections were made without traverse.
Claims 1-11 read on the elected species. 

Upon further consideration of the claims and instant claim scope, the restriction requirement mailed 10/14/2022 is withdrawn herein.
Groups I and II are rejoined herein.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement amongst groups and species as set forth in the Office action mailed on 10/14/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 1, 2, 6, 14, and 17 are objected to because of the following informalities:  
Claims 1, 2, and 14 should be amended to recite “SEQ ID [[NOS]] NOs:”.
Claims 6 and 17 should be amended to recite “polyethylene glycol, a fatty acid, cholesterol, albumin, an albumin fragment in vivo . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating hypoglycemia, hypercholesterolemia, obesity, or nonalcoholic steatohepatitis (NASH) comprising administering a glucagon derivative of Formula II, but does not reasonably provide enablement for a treating the following forms of metabolic syndrome: impaired glucose tolerance, dyslipidemia, diabetes, hypertension, atherosclerosis caused by dyslipidemia, atherosclerosis, arteriosclerosis, coronary heart disease, and stroke.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include: (1) Nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the breath of the claims, (7) the quantity of experimentation needed, (8) relative skill of those in the art.  
The instant disclosure fails to meet the enablement requirement for the following reasons:
The claims are drawn to a method for treating metabolic syndrome, comprising administering (i) an isolated peptide or (ii) an isolated conjugate in which the isolated peptide is linked to a biocompatible material capable of increasing in vivo half-life, to a subject in need thereof, wherein the peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 20, 22, 27, and 37.  Claims 2 and 3 recite wherein the metabolic syndrome is selected from the group consisting of impaired glucose tolerance, dyslipidemia, diabetes, hypertension, atherosclerosis caused by dyslipidemia, atherosclerosis, arteriosclerosis, coronary heart disease, and stroke.
The specification states:
the term "metabolic syndrome" refers to a symptom of a single or complex occurrence of various diseases due to chronic metabolic disorder, and in particular, examples of metabolic syndrome may include impaired glucose tolerance, hypercholesterolemia, dyslipidemia, obesity, diabetes, hypertension, nonalcoholic steatohepatitis (NASH), atherosclerosis caused by dyslipidemia, atherosclerosis, arteriosclerosis, coronary heart disease, stroke, etc., but are not limited thereto.

Specification at p. 36.
The state of the prior art and the predictability or lack thereof in the art:
With regards to treating all forms of metabolic syndrome in a subject in need thereof, the specification does not disclose sufficient guidance or objective evidence that such glucagon derivative would predictably treat metabolic syndrome in a patient need thereof. Glucagon polypeptide is known to induce glucose production and improve hypoglycemia as a result in insulin action and also glucagon is produced by the pancreas when blood glucose level drop as result of other medications, diseases or hormone imbalance. GLP-1 is a derivative of glucagon and reduces body weight and appetite in a subject.
Cornier et al. (Endo. Rev. 29:777-822 (2008)- cited in IDS filed 1/14/2022) is a review article discussing metabolic syndrome.  Metabolic syndrome (MetS) is a clustering of components that reflect over-nutrition, sedentary lifestyles, and resultant excess adiposity. The MetS includes the clustering of abdominal obesity, insulin resistance, dyslipidemia, and elevated blood pressure and is associated with other comorbidities including the prothrombotic state, proinflammatory state, nonalcoholic fatty liver disease, and reproductive disorders (abstract).  MetS is not a single disease.  Id.  Treatment of MetS involves lifestyle modification (diet, exercise) and treatment for underlying/associated conditions, e.g., diabetes, weight loss, high blood pressure, dyslipidemia, (pp. 797-803).
 Perfetti et al. (Eur. J. Endocr. 143:717-725 (2000)- cited in IDS filed 1/14/2022)  teach that the glucagon-like polypeptide-1 (GLP-1) is a 30 amino acid derivative of proglucagon (PG) hormone. Mammalian PG is 160 amino acid residues in length and gives rise to glucagon, GLP-1 (aa 78-107), GLP-1 and other peptides (IP-1 and IP-2) of unknown biological activity (page 717). Perfetti et al. teach that the amino acid sequence of GLP-1 is 100% homologous in all mammalian species and highly homologous in many lower vertebrates. The L-cells of large intestine (the ileum, colon and rectum) produce GLP-1 which is cleaved to form the biologically active GLP-1 (7-37), which is then C-terminally truncated and amidated to form the GLP-1 (7-36) amide. 
Gutniak et al. (New England J. Med. 30 326:1316-1322 (1992)- cited in IDS filed 1/14/2022) teach that the administration of GLP-1 amide exerts a pronounced anti-diabetogenic effect in insulin-dependent diabetics by stimulating insulin sensitivity and by enhancing glucose-induced insulin release at physiological concentrations. They teach that the administration of GLP-1 to non-insulin dependent diabetics stimulates insulin release and lowers glucagon secretion (page 1320, right column). 
The specification states at p. 3, “the present inventors have developed glucagon derivatives with partial modifications of the amino acid sequence of glucagon for improving the therapeutic effects of glucagon on hypoglycemia and obesity by improving the physical properties of glucagon, … and have confirmed that the developed glucagon derivative activates its receptors” (emphasis added).  The specification further states at p. 2, “[g]lucagon sends a signal for glycogen breakdown in the liver and a subsequent glucose release and plays a role in increasing blood glucose levels to a normal range” (emphasis added).
Thus, a diabetic or hyperglycemic patient, who already has high blood glucose levels, would not be deemed to benefit from the claimed glucagon derivatives which further increase blood glucose levels.  Instead, the administration of the claimed glucagon derivatives which activate the glucagon receptor, and thereby increase blood glucose levels, would be contra-indicatory for diabetic and hyperglycemic patients. 
Thus, one skilled in the art would be able to treat hypoglycemia by a glucagon derivative or even reduce obesity in combination with GLP-1. But neither the specification nor the art teaches treating all forms of metabolic syndrome by glucagon. Therefore, it is unpredictable and would require a large amount of experimentation to treat metabolic syndrome comprising administering a glucagon derivative of SEQ ID NOs: 20, 22, 27 or 37 in a patient need thereof. 
The amount of direction and guidance present and the presence or absence of working examples: Given the teachings found in the art, detailed teachings are required to be present in the disclosure in order to enable the skilled artisan to practice the invention as claimed. These teachings are absent. The specification at pg.45-55, discloses glucagon derivatives (SEQ ID NOs: 1-44) having variations from native glucagon (Table 1).  Experimental examples 1 and 2 (pp. 52-55) indicate weight reduction in obese rat and mice models.  Example 5 teaches preparation of an SEQ ID NO:20-Fc region fusion.
The specification fails to disclose any glucagon derivative can treat the other recited forms of metabolic syndrome when given to a subject in need thereof. Therefore, it is unpredictable how one of the skill in the art can practice the instantly claimed invention. 
The breadth of the claims and the quantity of experimentation needed: Due to the large quantity of experimentation necessary to treat all forms of metabolic syndrome, comprising administering a glucagon derivative in a patient in need thereof, the lack of direction/guidance presented in the specification regarding the same, the state of the prior art which establishes the unpredictability about treating all forms of metabolic syndrome, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 depends from claim 1.  Claim 1 recites “wherein the peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 20, 22, 27, and 37”.  Claim 17 recites “wherein an amino acid pair of X16 and X20 is respectively glutamic acid and lysine, which is capable of forming a ring”.  
Claim 15 depends from claim 14.  Claim 14 recites “wherein the peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOS: 20, 22, 27, and 37”.  Claim 15 recites “wherein an amino acid pair of X16 and X20 is respectively glutamic acid and lysine, which is capable of forming a ring”.  
The sequence listing filed 1/14/2022 defines the peptide sequences for SEQ ID NOs: 20, 22, 27, and 37.  Per the Sequence Listing, each of these sequences comprises a ring formed between Glu16 and Lys20.
According, claims 4 and 15 do not further limit claims 1 and 14, respectively, because the peptides of SEQ ID NOs: 20, 22, 27, and 37 already include the ring formation recited in the dependent claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer (dipeptide, consecutive 2 amino acids) of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Jung et al. (U.S. 2014/0128318- cited in IDS filed 1/14/2022).
Jung et al. teach peptides having activities on a glucagon like peptide-1 receptor and a glucagon receptor, compositions comprising the peptides, treatment of obesity comprising the peptide (abstract).  A specific peptide of Jung et al. is YAibQGTFTSDYSKYLDE KRAKEFVQWLMNTC (SEQ ID NO: 31).  The bold amino acids, X16 and X20, indicate ring formation (Table 1).  In SEQ ID NO: 31 of Jung et al., X7 is Thr, X10 is Tyr, X15 is Asp, X16 is Glu, X17 is Lys, X19 is Ala, X20 is Lys, X21 is Glu, and X24 is Gln.  Examiner notes the instant claims recite the transitional phrase comprising, which allows for additional amino acids at the N or C terminus of a peptide of instant formula 2 (SEQ ID NO:49).  Amino acid positions X1-X29 have 100% identity with a peptide sequence of instant SEQ ID NO:20.  Jung et al. teach purification and isolation of the peptides (Exs. 1-2). Jung et al. teach pharmaceutical compositions comprising the peptide for the treatment of obesity (paras. [0110]-[0124], claim 9).  Jung et al. teach that the peptide can be administered to a subject to treat obesity [reads on metabolic syndrome].  Accordingly, the limitations of instant claims 1, 2, and 4 are satisfied.  
Regarding claims 9 and 10, Jung et al. teach pharmaceutical compositions comprising the peptide administered in combination or coincident with another agent including a GLP-1 receptor agonist for treating obesity (para. [0120], claim 12).  The therapeutic agent include a GLP-1 receptor agonist, a leptin receptor agonist, a DPP-IV inhibitor, a Y5 receptor antagonist, a Melanin-concentrating hormone (MCH) receptor antagonist, a Y2/3 receptor agonist, a MC3/4 receptor agonist, a gastric/pancreatic lipase inhibitor, a 5HT2c agonist, a β3A receptor agonist, an Amylin receptor agonist, a Ghrelin antagonist, and/or a Ghrelin receptor antagonist.  Id.  
Accordingly, claims 1, 2, 4, 9, and 10 are anticipated by Jung et al.

Examiner recommends that claim 1 be amended to consisting of language as relating to SEQ ID NO:20 in order to overcome the instant rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2014/0128318- cited in IDS filed 3/6/2020), and further in view of BioSynthesis (11/11/2008, 1 page, accessed at URL biosyn.com/faq/why-acetylate-and-amidate-a-peptide.aspx- cited in IDS filed 3/6/2020).
Jung et al. teach peptides having activities on a glucagon like peptide-1 receptor and a glucagon receptor, compositions comprising the peptides, treatment of obesity comprising the peptide (abstract).  A specific peptide of Jung et al. is YAibQGTFTSDYSKYLDE KRAKEFVQWLMNTC (SEQ ID NO: 31).  The bold amino acids, X16 and X20, indicate ring formation (Table 1).  In SEQ ID NO: 31 of Jung et al., X7 is Thr, X10 is Tyr, X15 is Asp, X16 is Glu, X17 is Lys, X19 is Ala, X20 is Lys, X21 is Glu, and X24 is Gln.  Examiner notes the instant claims recite the transitional phrase comprising, which allows for additional amino acids at the N or C terminus of a peptide of instant formula 2 (SEQ ID NO:49).  Amino acid positions X1-X29 have 100% identity with a peptide sequence of instant SEQ ID NO:20. SEQ ID NO:31 comprises instant SEQ ID NO:20.  Jung et al. teach purification and isolation of the peptides (Exs. 1-2). Jung et al. teach pharmaceutical compositions comprising the peptide for the treatment of obesity (paras. [0110]-[0124], claim 9).  Jung et al. teach that the peptide can be administered to a subject to treat obesity [reads on metabolic syndrome]Jung et al. do not explicitly teach a peptide that is amidated at the C-terminus.
Jung et al. do not explicitly teach that the peptide is amidated at the C-terminus.
Biosynthesis is a summary of advantages of C-Terminal amidation of peptides.  Amidation of peptides increases peptide stability and enhances activity of peptide hormones. 
It would have been obvious to the skilled artisan to modify the peptide of Jung et al. to include an amide group at the C-terminus.  The skilled artisan would have recognized that glucagon was a hormone and would thus be suitable for such modification.  The skilled artisan would have had a reasonable expectation of success given that Jung et al. taught methods of preparing the recombinant peptides.  Claim 5 is deemed to be obvious. 
Claims 1, 2, 4 5, 9, and 10 are rendered obvious in view of the teachings of Jung and BioSynthesis.

Claims 1, 2, 4, and 6-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2014/0128318- cited in IDS filed 3/6/2020), and further in view of Kim et al. (U.S. 2006/0275254- cited in IDS filed 3/6/2020).
The teachings of Jung et al. teach are set forth above. 
Jung et al. do not explicitly teach a conjugate comprising the peptide of claim 1 linked to a biocompatible material capable of increasing in vivo half-life. 
Kim et al. teach protein conjugates with improved in vivo duration and stability and the use thereof (abstract). The protein conjugates include a physiologically active polypeptide, a non-peptidyl polymer and an immunoglobulin Fc fragment (abstract, claims 1-2).  Kim et al. teach that when the polypeptide drug is conjugated to the immunoglobulin Fc fragment to form a conjugate, the drug has increased structural stability and degradation half-life (para. [0060]).  The protein conjugates maintain in vivo activity at relatively high levels and increases the serum half-life for the physiologically active polypeptide, with less risk of inducing undesirable immune responses (para. [0060], abstract).  
It would have been obvious to the skilled artisan to prepare a conjugate comprising a peptide of Jung et al. and a biocompatible material that increase the in vivo half-life of the peptide for use in treating obesity [reads on metabolic syndrome].  In looking to prepare a peptide with improved in vivo duration and stability, the skilled artisan would have known from Kim et al. of a peptide conjugate in which a peptide drug linked to a biocompatible material [immunoglobulin Fc region] resulted in more stable conjugates compared to the peptide alone.  The skilled artisan would have had a reasonable expectation of success in preparing a peptide conjugate comprising a peptide of SEQ ID NO: 31 of Jung et al. because Kim et al. taught an order of arrangement that yielded conjugates with increased structural stability and degradation half-life.  Therefore, the skilled artisan would have had a reasonable expectation of success in preparing such peptide-Fc region conjugates.  Accordingly, claims 1, 2, 4, 6, and 8 are rendered obvious. 
Regarding claims 7, the peptide and the biocompatible material [immunoglobulin Fc fragment, FcRn-binding material] can be linked together via a peptide or non-peptide linker (paras. [0061]-[0067]). The linker can be polyethylene glycol (PEG, e.g., paras. [0053], [0063], [0075]).  
Accordingly, claims 1, 2, 4, and 6-10 are rendered obvious in view of the teachings of Jung et al. and Kim et al.

Claims 1, 2, 4, 9, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (U.S. 2014/0128318- cited in IDS filed 3/6/2020), and further in view of Hayes et al. (Obesity 19:1342-1349 (2011)).
The teachings of Jung et al. teach are set forth above. 
Although, Jung et al. teach pharmaceutical compositions comprising the peptide administered in combination or coincident with another agent, including a GLP-1 receptor agonist for treating obesity (para. [0120], claim 12), Jung et al. do not explicitly teach GLP-1 or exendin-4.
Hayes et al. teach that exendin-4 is a GLP-1 receptor agonist that can be used to treat obesity/reduce body weight (abstract, Fig. 1, pp. 1347-1348).
It would have been obvious to one of skill in the art to a peptide comprising SEQ ID NO:31 of Jung et al. [which encompasses instant SEQ ID NO:20] and a GLP-1 receptor agonist, such as GLP-1 or exendin-4, to patient for treatment of obesity [reads on metabolic syndrome].  Jung et al. taught that a peptide comprising SEQ ID NO:20 can be used to treat obesity. The reference further teaches treatment in combination or coincident with another agent, including GLP-1 receptor agonists.  Hayes et al. teach that exendin-4 is a GLP-1 receptor agonist that be used to treat obesity.  The skilled artisan would have had a reasonable expectation of success in treating obesity given that the recited references explicitly teach treatment of obesity using SEQ ID NO:20 (encompassed within peptide SEQ ID NO:31 of Jung) and exendin-4, as taught by Hayes et al.  claims 11 and 13 are deemed to be obvious
Accordingly, claims 1, 2, 4, 9, 10, 11 and 13 rendered obvious in view the teachings of Jun et al. and Hayes et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,696,725 (hereinafter “the ‘725 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant application is a continuation application of the ‘725 patent.
Claims 1-5 of the ‘725 patent are drawn to an isolated peptide comprising the amino acid sequence of the following General Formula 2: (SEQ ID NO: 46) Y-Aib-QGTF-X7-SD-X10-S-X12-Y-L-X15-X16-X17-R-A- X20-X21-F-V-X24-W-L-M-N-T-X30 wherein, X7 is threonine, valine, or cysteine; X10 is tyrosine or cysteine; X12 is lysine or cysteine; X15 is aspartic acid or cysteine; X16 is glutamic acid or serine; X17 is lysine or arginine; X20 is glutamine or lysine; X21 is aspartic acid or glutamic acid; X24 is valine or glutamine; and X30 is cysteine or is absent.  Dependent claim 2 recites that the amino acid pair of X16 and X20 is respectively glutamic acid and lysine, which is capable of forming a ring.  The claims further recite that the C-terminus can be amidated and that the peptide is capable of activating the glucagon receptor. Claim 5 recites a Markush group of SEQ ID NOs, including SEQ ID NO:37 which has 100% identity with instant SEQ ID NO:37.  Claims 6-10 of the ‘725 patent recite an isolated conjugate, wherein the isolated peptide of claim 1 and a biocompatible material capable of increasing in vivo half-life are linked.  Dependent claims recite overlapping biocompatible materials as well as linkers, as recited in the instant claims.   Claims 11 and 12 of the ‘725 patent recite a composition comprising (i) the isolated peptide of claim 1 or (ii) an isolated conjugate in which the isolated peptide of claim 1 is linked to a biocompatible material capable of increasing in vivo half-life.  Claim 13 of the ‘725 patent recites a method of treating metabolic syndrome wherein the metabolic syndrome is selected from the group consisting of hypercholesterolemia, obesity, and nonalcoholic steatohepatitis. Claim 14 of the ‘725 recites wherein the peptide is SEQ ID NO:37. Claims 15-20 of the ‘725 patent recite a pharmaceutical composition comprising (i-a) the isolated peptide of claim 1 or (i-b) an isolated conjugate in which the isolated peptide of claim 1 is linked to a biocompatible material capable of increasing in vivo half-life; and (ii) at least one compound or material having a therapeutic activity for metabolic syndrome. The pharmaceutical composition can further comprise a therapeutic agent having activity for metabolic syndrome.  Claims 22-24 recite a method for treating hypoglycemia comprising the isolated peptide or conjugate.  Claim 26 recites a method for treating metabolic syndrome a peptide or conjugate comprising the peptide and a nether compound having therapeutic activity for metabolic syndrome.
Instant claims 1-13 are drawn to method for treating metabolic syndrome, comprising an isolated peptide or an isolated conjugate isolated conjugate wherein the isolated peptide of claim 1 and a biocompatible material capable of increasing in vivo half-life are linked, and wherein the peptide comprises an amino acid sequence consisting of SEQ ID NOs: 20, 22, 27, and 37. Dependent claims recite overlapping biocompatible materials as well as linkers, as recited in the claims of the ‘725 patent.  Instant SEQ ID NOs: 20, 22, 27, and 37 fall within the scope of peptide formula of SEQ ID NO:46, claim 1 of the ‘725 patent.  Claims 2 and 3 recite specific forms metabolic syndrome, including hypercholesterolemia, obesity, and nonalcoholic steatohepatitis.  Dependent claims 9-13 recite an additional compound having therapeutic activity for metabolic syndrome. The same claim limitations recited in claims 15-21 of the ‘725 patent.  Instant claims 14-20 are directed to a method of treating hypoglycemia comprising a peptide of SEQ ID NOs: 20, 22, and 27, as well as biocompatible materials and linkers.
Claims 1-20 are deemed to be anticipated by claims 1-27 of the ‘725 patent.

Claims 1, 2, and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,261,227 (hereinafter “the ‘227 patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant application is a continuation application of the ‘227 patent.
Claim 1 of the ‘227 patent is drawn to an isolated peptide comprising the amino sequence selected from the group consisting of SEQ ID NOs: 20, 22, and 27.  Claim 2-4 of the ‘227 patent recite an isolated conjugate comprising isolated peptide of claim 1 linked to a biocompatible material capable increasing in vivo half-life of the peptide.  The biocompatible material is an immunoglobulin Fc region and the linker is polyethylene glycol.  Claim 5 recites a composition comprising the peptide or the isolated conjugate. Claims 6 and 7 recite a pharmaceutical composition comprising the recited peptide would isolated conjugate and at least one compound having a therapeutic activity for metabolic syndrome.  Claims 8 and 9 recite specific compounds, including GLP-1 receptor agonists and insulinotropic peptides, such as GLP-1 and exendin-4.
Instant claims 1, 2, and 4-13 are drawn to method for treating metabolic syndrome, comprising an isolated peptide or an isolated conjugate isolated conjugate wherein the isolated peptide of claim 1 and a biocompatible material capable of increasing in vivo half-life are linked, and wherein the peptide comprises an amino acid sequence consisting of SEQ ID NOs: 20, 22, 27, and 37. Dependent claims recite overlapping biocompatible materials as well as linkers, as recited in the claims of the ‘227 patent.  Claims 2 and 3 recite specific forms metabolic syndrome, including hypercholesterolemia, obesity, and nonalcoholic steatohepatitis.  Dependent claims 9-13 recite an additional compound having therapeutic activity for metabolic syndrome. Instant claims 14-20 are directed to a method of treating hypoglycemia comprising a peptide of SEQ ID NOs: 20, 22, and 27, as well as biocompatible materials and linkers.
It would have been obvious to one of ordinary skill in the art at the time the invention was made that the compositions of the ‘227 patent could be used for treating metabolic syndrome or hypoglycemia because the patented composition is comprised of a peptide or conjugate of SEQ ID NOs: 20, 22,  Furthermore, the issued ‘227 patent disclosed, but did not claim a method of treating metabolic syndrome or hypoglycemia comprising administering the patented composition (col. 3, ll. 27-30).  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.   
Accordingly, instant claims 1, 2, and 4-20 are rendered obvious in view of claims 1-9 of the ‘227 patent.

Examiner comment 
SEQ ID NOs: 22, 27, and 37 are free of the prior art.  
The closest art to SEQ ID NO: 22 is the peptide of SEQ ID NO: 30 of Lu et al (U.S. 2016/0137712- cited in IDS filed 1/14/2022) which has 93.6% identity with instant SEQ ID NO: 22.
The closest art to SEQ ID NO: 27 is the peptide of SEQ ID NO: 28 of Kim et al (U.S. 2017/0360892- earliest effective filing date 12/30/2014 to KR10-2014-0193800- cited in IDS filed 1/14/2022) which has 96.2% identity with instant SEQ ID NO: 27.
The closest art to SEQ ID NO: 37 is the peptide of SEQ ID NO: 31 of Jung et al. (U.S. 2014/0128318- cited in IDS filed 1/14/2022) which has 97.5% identity with instant SEQ ID NO: 37.

Conclusion
No claims are allowed. 
Claims 1-20 are pending and are rejected.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654